 

Exhibit 10.68

 

DEFERRED COMPENSATION AGREEMENT

 

RECITALS

 

 

This Deferred Compensation Agreement (this “Agreement”) is made and entered into
as of January 1, 2001, by and between SCPIE Management Company (the “Company”),
and Donald P. Newell (“Executive”).

 

WHEREAS, Executive is the Senior Vice President and General Counsel of the
Company and of the Company’s parent company, SCPIE Holdings Inc. (“Holdings”),
and shall serve in such business and legal capacity as the Board of Directors of
Holdings (the “Board”) shall determine from time to time;

 

WHEREAS, the Company and Executive have entered into an Employment Arrangement
dated October 30, 2000, which became effective January 1, 2001 (the “Employment
Arrangement”);

 

WHEREAS, pursuant to Paragraph 5 of the Employment Arrangement, Executive is
entitled to receive certain deferred compensation benefits; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement in order
to set forth the terms and conditions of the Employment Arrangement relating to
the deferred compensation benefits.

 

 

AGREEMENT

 

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the receipt of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.   Contribution and Interest Credits.

 

1.1    On the last day of each month during the period beginning on January 1,
2001 and ending on the last day of the month in which Executive’s employment
with the Company is terminated (the “Crediting Period”), the Company shall
credit an amount equal to Sixteen Thousand Six Hundred and Sixty Seven Dollars
($16,667.00) to an account (the “Account”) in its books and records, which
Account shall be maintained for the purpose of providing Executive with deferred
compensation benefits, subject to the following terms and conditions. (The
amounts credited to the Account under this Section 1.1 are hereinafter referred
to as the “Contribution Credits”).

 

1.2    On April 30, 2001 and quarterly thereafter the Company shall credit the
principal balance of the Account with interest at the rate of nine percent (9%)
per annum, compounded quarterly, until the Account shall have been fully
distributed, as provided below.



--------------------------------------------------------------------------------

 

2.   Payment of Account.

 

2.1    The principal balance and accrued interest of the Account (the “Deferred
Compensation”) shall be payable to Executive in substantially equal monthly
installments beginning on January 31, 2008 and ending on December 31, 2017 (the
“Payment Term”); provided, however, that at any time before January 1, 2008 (the
“Benefit Commencement Date”), Executive may elect to have the Deferred
Compensation payable beginning at a different date or over such different period
of time as Executive may irrevocably elect in writing, subject to the approval
of the Company’s Board of Directors in its sole and absolute discretion.

 

2.2    In the event that Executive’s employment by the Company is terminated by
reason of Executive’s death prior to the Benefit Commencement Date or in the
event of Executive’s death prior to the expiration of the Payment Term, the
entire unpaid balance of the Account as of the date of Executive’s death,
including interest accrued thereon to the date of death at the rate prescribed
by Section 1.2, shall be paid in a lump sum within sixty (60) days after the
date of death to the beneficiary or beneficiaries which Executive has designated
in a written notice to the Company. If Executive has not designated a
beneficiary, such amount shall be paid to Executive’s estate. Executive may
revoke or amend his beneficiary designation from time to time.

 

2.3    In the event of a “Change in Control” (as defined below) of the Company,
the unpaid balance of the Account as of the effective date of such Change in
Control, including all interest accrued thereon to the effective date of such
Change in Control at the rate prescribed by Section 1.2, shall be immediately
due and payable; provided, however, that at any time prior to the effective date
of the Change in Control, Executive may elect to have the Deferred Compensation
not be paid pursuant to this Section 2.3 and to have the Deferred Compensation
continue to be held and distributed according to the other provisions of this
Agreement.

 

Solely for purposes of this Agreement, Change in Control shall be deemed to
occur if:

 

(a) any Person (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes the
Beneficial Owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities (“Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following shall not constitute a Change in Control: (i) any
acquisition by the Company or any corporation controlled by the Company, (ii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iii)
any acquisition by a Person of 20% of the Outstanding Company Voting Securities
as a result of an acquisition of common stock of the Company by the Company
which, by reducing the number of shares of common stock of the Company
outstanding, increases the proportionate number of shares beneficially owned by
such Person to 20% or more of the Outstanding Company Voting Securities;
provided, however, that if a Person shall become the beneficial owner of 20% or
more of the Outstanding Company Voting Securities by reason of a share
acquisition by the Company as described above and shall, after such share
acquisition by the Company, become the beneficial owner of any additional

 

2



--------------------------------------------------------------------------------

shares of common stock of the Company, then such acquisition shall constitute a
Change in Control;

 

(b) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with Company to effect
a transaction described in clauses (a), (c), (d) or (e) of this definition)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (K) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved
(hereinafter referred to as “Continuing Directors”), cease for any reason to
constitute at least a majority thereof;

 

(c) the consummation by the Company of a merger or consolidation of Company with
any other corporation (or other entity), other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 50% or more of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than 20% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control;

 

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company; or

 

(e) the consummation of an agreement (or agreements) providing for the sale or
disposition by the Company of all or substantially all of the Company’s assets
other than a sale or disposition which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent 50% or
more of the combined voting power of the Company or such surviving entity
outstanding immediately after such sale or disposition.

 

 

3.   Miscellaneous Provisions.

 

 

3.1    The Company shall withhold all applicable income taxes and employment
taxes from the amounts distributed hereunder as may be required by law.

 

3.2    Notwithstanding anything contained in this Agreement, in the event that
the Internal Revenue Service or any state taxing authority makes a final
determination which is not protested or appealed, or after a final determination
with respect to any protest or appeal of any such determination, that all or any
part of the Deferred Compensation is taxable to Executive prior to the time that
such amounts are actually distributed to Executive, the entire unpaid balance of
the Account as of the date of such determination, including all interest accrued
thereon to the date of such final determination at the rate prescribed by
Section 1.2, shall be paid to Executive in a lump-sum within thirty (30) days
after the date of such final determination.

 

3



--------------------------------------------------------------------------------

 

3.3    The Account shall not be assignable by Executive and shall not be subject
to attachment, lien, levy, or other creditors’ rights under state or Federal
law.

 

3.4    Benefits under this Agreement shall be payable from the general assets of
the Company or pursuant to such other means as the Company deems appropriate and
Executive shall not be entitled to look to any source for payment of such
benefits other than the general assets of the Company.

 

3.5    The Deferred Compensation and any payments with respect to such amounts
shall not constitute compensation for the purposes of any benefit plan or
agreement maintained by the Company unless expressly provided otherwise in such
plan or agreement.

 

3.6    Nothing in this Agreement shall confer upon Executive any right to
continue in the employ of the Company or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to discharge
Executive at any time for any reason whatsoever, with or without Cause.

 

3.7    The Company and Executive agree that (i) the provisions of this Agreement
constitute a “pension benefit plan” within the meaning of Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (ii) such
plan is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, and (iii) the provisions of this Agreement shall be governed by federal
law.

 

IN WITNESS WHEREOF, the parties hereto have each executed this Agreement
effective as of the date first written above.

 

 

 

SCPIE MANAGEMENT COMPANY

By:

 

/S/    DONALD J. ZUK

--------------------------------------------------------------------------------

   

Its:    President

 

 

 

 

/S/    DONALD P. NEWELL

--------------------------------------------------------------------------------

          Donald P. Newell

 

 

 

4



--------------------------------------------------------------------------------

 

GUARANTY

 

 

1.    FOR VALUE RECEIVED and in consideration for, and as an inducement to
Donald P. Newell (the “Executive”) entering into and continuing his performance
under an Employment Arrangement dated October 30, 2000, including a Deferred
Compensation Agreement dated as of January 1, 2001, with SCPIE Management
Company (collectively, the “Agreement”), SCPIE Holdings Inc. (“SCPIE Holdings”)
absolutely, irrevocably and unconditionally guarantees to Executive, and his
successors and assigns, the full and timely payment by SCPIE Management Company
to Executive of the compensation required to be paid and benefits required to be
provided by SCPIE Management Company to Executive under said Agreement on the
terms and conditions set forth in said Agreement.

 

2.    This Guaranty is a guaranty of payment, not collection, and Executive
shall not be required to first pursue his remedies against SCPIE Management
Company but may instead proceed to enforce all of his rights and remedies
directly against SCPIE Holdings or against SCPIE Management Company and SCPIE
Holdings at the same time. This Guaranty cannot otherwise be terminated or
modified without the written consent of Executive. Guarantor hereby waives
notice of acceptance of this Guaranty, as well as all demands, presentments,
notices of protest and notices of every kind and nature.

 

3.    If any dispute arises pertaining to this Guaranty, such dispute will be
submitted to binding arbitration in accordance with the Rules of the American
Arbitration Association before a single neutral arbitrator, such arbitration to
take place in Los Angeles, California and judgment upon such award rendered by
the arbitrator may be entered in any court having jurisdiction.

 

Executed in Los Angeles, California, on October 23, 2002.

 

 

SCPIE HOLDINGS INC.

By:

 

/S/    DONALD J. ZUK

--------------------------------------------------------------------------------

   

Name:    Donald J. Zuk

Its:        President and Chief Executive Officer

 

5